Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-9, 11, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
automatically determining combinations of components and characteristic information based on the component related information and the attribute information and calculating similarity of characteristic information between the respective existing components and the subject component with respect to at least one of a processor usage rate, a memory usaqe rate and a data read/write rate, automatically selecting a particular existing component in which the similarity of the characteristic information with respect to the subject component fulfills a prescribed condition, automatically obtaining a dynamic threshold value calculation method set for the particular existing component, and registering the dynamic threshold value calculation method in the dynamic threshold value calculation information as the dynamic threshold value calculation method for the subject component, automatically obtaining the parameter set for the particular existing component and registering the parameter set in the parameter information for the subject component;3 automatically Appl. No. 15/759,836 TOU-11464Amendment dated October 16, 2020Reply to Office Action of August 24, 2020calculating a threshold based on the registered dynamic threshold calculation method and the parameter set for the subject component; and automatically monitoring the subject component based on a threshold calculated by the registered dynamic threshold calculation method for the subject component, wherein the processor first automatically sums up similarities of characteristic information of the components based on performance value related information that defines a relationship between a prescribed performance value and characteristic information, and then automatically selects the particular existing component in which similarity of the characteristic information with respect to the subject component fulfills a prescribed condition, and wherein the processor selects a plurality of existing components in which the similarity fulfills a prescribed condition in a plurality of the performance values, and automatically selects one of dynamic threshold value calculation methods set for the plurality of existing components.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “calculating similarity of characteristic information between the respective existing components and the subject component with respect to at least one of a processor usage rate, a memory usage rate and a data read/write rate”,  “calculating a threshold based on the registered dynamic threshold calculation method and the parameter for the subject component, wherein the processor first automatically sums up similarities of characteristic information of the components based on performance value related information that defines a relationship between a prescribed performance value and characteristic information” are treated as belonging to the mathematical concepts grouping while the steps of “automatically determining combinations of components and characteristic information based on the component related information and the attribute information”, “automatically selecting a particular existing component in which the similarity of the characteristic information with respect to the subject component fulfills a prescribed condition, automatically obtaining a dynamic threshold value calculation method set for the particular existing component, automatically monitoring the subject component based on a threshold calculated by the registered dynamic threshold calculation method for the subject component, then automatically selects the particular existing component in which similarity of the characteristic information with respect to the subject component fulfills a prescribed condition, and wherein the processor selects a plurality of existing components in which the similarity fulfills a prescribed condition in a plurality of the performance values, and automatically selects one of dynamic threshold value calculation methods set for the plurality of existing components” are treated as belonging to mental process grouping. These mental steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “selecting a particular component in which the similarity of the characteristic information with respect to the subject component fulfills a prescribed condition” and “automatically obtaining a dynamic threshold value calculation method set for the particular component” in the context of this claim encompasses the user manually making a selection of an appropriate threshold for the selected component out of available thresholds for all the components (“threshold value information that stored therein a threshold value for each performance information of the respective components”).
Similar limitations comprise the abstract ideas of Claim 7.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: A management computer that comprises a processor and a memory; the management computer including: attribute information that stores therein characteristic information of existing components of the computer system; component related information that stores therein a connection relationship between the respective existing components; threshold value information that stored therein a threshold value for each performance information of the respective existing components; dynamic threshold value calculation information that stores therein in advance a dynamic threshold value calculation method for dynamically updating the threshold value for each performance information of the respective 
In Claim 7: similar limitations as in Claim 1;
The additional elements in the claims such as a management computer that comprises a processor and a memory (Claims 1 and 7) are examples of generic computer equipment (components) that are generally recited and, therefore, are not qualified as particular machines.  The limitations that generically recite storing particular data (a connection relationship between the respective existing components, threshold value information for each performance information of the respective existing components; dynamic threshold value calculation method for dynamically updating the threshold value for each performance information of the respective existing 
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record. 
The independent claims, therefore, are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ibtissam EL KHAYAT et al. (US 20180349195), hereinafter ‘El Khayat’ in view of Manabu Nakanoya (US 2017/0308391), hereinafter ‘Nakanoya’, further in view of Aaron .
With regards to Claim 1, El Khayat discloses a management computer that comprises a processor and a memory (An apparatus for an arrangement comprising a processor and a memory  [0012]) and that is configured to monitor performance of existing components of the computer system (monitoring key performance indicators … of … underlying infrastructure [0003]), the management computer including: attribute information that stores therein characteristic information of the existing components of the computer system (an evaluation of a monitored system key performance indicator [0011]; If the newly captured external key performance indicators 300 show similar or better external conditions, the number of X VMs is not sufficient for the current traffic, i.e. are not sufficient to handle the traffic before the scale-in decision [0060]; key performance indicators 300 are collected and stored as an original external state  [0056]; The system key performance indicator 202 is inherent to the system  [0045], implying “storing a characteristic information of the existing components”, emphasis added); component related information that stores therein a connection relationship between the respective existing components (Each component of the arrangement may be implemented in one unit or in separate units communicating via a defined interface [0043]; In a horizontal scaling action the number of virtual machines 201-1, . . . , 201-n of the application 200 is changed. In a vertical scaling action resources assigned to each of the virtual machines 201-1 … 201-n of the application 200 are changed, like the amount of usable storage. Both scaling actions can be caused on the basis of crossing the upper and lower threshold values 105-1 and 105-2 [0044], implying “storing a connection relationship”, emphasis added); dynamic threshold value calculation information that stores therein in advance a dynamic threshold value calculation method for dynamically updating the threshold value for each performance information of the respective existing components (The policy configuration concerning scale-out/-in and scale-up/-down, including KPIs and thresholds, are provided via descriptors for the VNF. The descriptors are interpreted during deployment and runtime of a VNF [0004]; adapt a threshold value for scaling the application having a set of one or more virtual machines on the basis of an evaluation of a monitored system key performance indicator and a monitored external key performance indicator [0011], implying “storing in advance”, emphasis added); and performance related information that stores therein in advance characteristic information of the existing components related to the performance information (System key performance indicators 202 comprise for example a request answer time or a processing time and depend on the way how the system behaves, works, or is being configured [0045]; In step S401 the upper and lower threshold values 105-1 and 105-2 for the system key performance indicator 202 are initialized [0055]; In step S404 in case the lower threshold value 105-2 is crossed, i.e. the system key performance indicator 202 is below the lower threshold value 105-2, the external key performance indicators 300 are collected and stored as an original external state (a101). The external key performance indicators 300 can be collected beforehand and should be just used. This is to capture the system environment before performing any scaling decision [0056]) and parameter information that stores therein in advance a parameter of the dynamic threshold value calculation method for dynamically updating the threshold value for each performance information of the respective existing “receiving information regarding a subject component to be added or updated”; the number of VMs/jobs or amount of resources allocated to the VMs/jobs that need to be added or removed is fixed per scaling action [0054]), and updating the attribute information and the component related information accordingly (A Virtual Machine (VM) may generally be constituted by a (virtualized) computing resource. Thus, creation or generation of a VM may refer to deployment or allocation of the associated computing resource. To each computing resource, networking resources and storage resources can be added (e.g., associated, allocated or connected) on demand [0042]; It should be noted that the arrangement could also be configured in any other manner and is thus not limited to being implemented in a telecommunications scenario. Each component of the arrangement may be implemented in one unit or in separate units communicating via a defined interface [0043]); automatically determining combinations of components and characteristic information based on the component related information and the attribute information (In a horizontal scaling action the number of 
El Khayat also discloses registering the dynamic threshold value calculation method in the dynamic threshold value calculation information as the dynamic threshold value calculation method for the subject component (Fig.7, Step S102; adapting a threshold value for scaling the application having a set of one or more virtual machines on the basis of an evaluation of a monitored system key performance indicator and a monitored external key performance indicator [0022]). 
However, El Khayat does not specifically disclose threshold value information that stored therein a threshold value for each performance information of the respective components, calculating a similarity of characteristic information between the respective existing components and the subject component with respect to at least one of a processor usage rate, a memory usage rate and a data read/write rate, automatically selecting a particular component in which similarity of the characteristic information with respect to the subject component fulfills a prescribed condition, automatically obtaining 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify El Khayat to store, for example, in a database as known in the art, a threshold value information, a dynamic threshold value calculation method, and performance related information in advance in order to retrieve (obtain) and use this information during deployment of scaling of an application having a set of one or more virtual machines as known in the art (The policy configuration concerning scale-out/-in and scale-up/-down, including KPIs and thresholds, are provided via descriptors for the VNF. The descriptors are interpreted during deployment and runtime of a VNF [0004]). 
Nakanoya discloses component related information that stores therein a connection relationship between the respective components, automatically calculating similarity of characteristic information between the respective existing components and the subject component ([0079]; Fig.11) with respect to at least one of a processor usage rate, a memory usage rate and a data read/write rate (Figs.13, 15, 16), and 
Nakanoya also discloses wherein the processor receives a component to be added or updated, and updates the attribute information and the component related information (when an identifier of a component is changed due to merge of pieces of configuration information of components, the configuration merge unit 160 also changes a setting value of a setting item of a reference base component of the component [0117]) and a component related information that stores therein a connection relationship between the respective components (configuration definitions each including components of a system and a reference relation between the components [0014]) in a plurality of the performance values (Fig.15).
Baughman also discloses calculating a similarity of characteristic information between the respective existing components and the subject component with respect to at least one of a processor usage rate, a memory usage rate and a data read/write rate (the threshold calculation component is configured to determine a new metric that is used in monitoring the performance of a new host when the client's virtual machine is migrated from a previous host to the new host … a threshold value of host data transfer rate in Mbps [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify El Khayat in view of Nakanoya, and Baughman to automatically calculate a similarity of characteristic information between the respective existing components and the subject component (Nalanoya) and, based 
Baughman further discloses automatically obtaining the parameter set for the particular existing component and registering the parameter set in the parameter information for the subject component (using a first metric, performance of a first host running a virtual machine. The method also includes determining, using a computer device, a second metric based on the virtual machine being migrated from the first host to a second host, wherein the second metric is a function of: (i) the first metric and (ii) a comparison of the first host and the second host [0003]; Based on this historical average response time, the metric is a monitoring threshold for host 100a that is set at 300 ms ]0064]);3 automatically Appl. No. 15/759,836 TOU-11464Amendment dated October 16, 2020Reply to Office Action of August 24, 2020calculating a threshold based on the registered dynamic threshold calculation method and the parameter set for the subject component (the threshold calculation component is configured to determine a new metric that is used in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify El Khayat in view of Nakanoya, in further view of Baughman to obtain the parameter set for the particular existing component and registering the parameter set in the parameter information for the subject component and3 automatically Appl. No. 15/759,836 TOU-11464Amendment dated October 16, 2020Reply to Office Action of August 24, 2020calculate a threshold based on the registered dynamic threshold calculation method and the parameter set for the subject component to be able to monitor the subject component based on a threshold calculated by the registered dynamic threshold calculation method for the subject component to optimize dynamic monitoring (The adjusted monitoring threshold in accordance with aspects of the invention enables the client to maintain effective and reasonable monitoring thresholds in an environment that is dynamically optimizing for resiliency, capacity, or price, Baughman [0066]).

El Khayat also does not necessarily disclose the processor first sums up similarity of characteristic information of the components based on performance value related information that defines a relationship between a prescribed performance value and characteristic information, and then automatically selects the particular existing component in which similarity of the characteristic information with respect to the subject component fulfills a prescribed condition, and wherein the processor selects a plurality of existing components in which the similarity fulfills a prescribed condition in a plurality of the performance values, and automatically selects one of dynamic threshold value calculation methods set for the plurality of existing components.
Nakanoya discloses automatically selecting a plurality of components in which similarity fulfills a prescribed condition in a plurality of the performance values, as discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify El Khayat in view of Nakanoya, and Baughman to select a dynamic threshold value calculation methods set for the plurality of existing components among the available methods as discussed in El Khayat and similar to the selection of a component with a prescribed condition of similarity among a plurality of components as discussed in Nakanoya and Baughman. 
Szeto discloses that the processor sums up similarity of characteristic information based on performance value related information that defines a relationship between a prescribed performance value and characteristic information (Similarity score 490 can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify El Khayat in view of Nakanoya, in further view of Baughman, and further in view of Szeto to first sum up similarity of characteristic information of the components based on performance value related information that defines a relationship between a prescribed performance value and characteristic information in determining similarity as known in the art and then, automatically select the particular existing component in which similarity of the characteristic information with respect to the subject component fulfills a prescribed condition that would support a component matching as discussed above. 

Claims 5, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over El Khayat in view of Nakanoya, in further view of Baughman, further in view of Szeto, and in further view of Taram Sierra Devitt-Carolan (US 2017/0371749), hereinafter ‘Carolan’.

With regards to Claims 5 and 6, El Khayat in view of Nakanoya, in further view of Baughman, and further in view of Szeto discloses the claimed invention as discussed in Claim 1.

However, El Khayat does not disclose adding, to the attribute information and the component related information as characteristic information, a volume allocated to the virtual machine (Claim 5) or receiving a volume as a component to be added, and adding, to the attribute information and the component related information as characteristic information, a virtual machine to which the volume is allocated (Claim 6).
Carolan discloses defining a virtual machine with a storage volume sufficiently allocated [0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify El Khayat in view of Nakanoya, in further view of Baughman, and further in view of Szeto, and further in view of Carolan to add a volume to the virtual machine as a component to ensure that storage volume 106 may have sufficient storage capacity to restore backup image 108 (Carolan [0016]).
It would have been also obvious to use a reverse process of knowing the need of a storage allocation and predictably assigning a corresponding virtual machine capable of sufficient storage capacity for tasks performed.

With regards to Claims 7-9 and 11-12, the claims are rejected analogously to the rejection of Claims 1-3, 5, and 6 as being unpatentable over El Khayat in view of Nakanoya, Baughman, and Szeto (Claim 1), or El Khayat in view of Nakanoya, Baughman, Szeto, and further in view of Carolan (Claims 5 and 6) because all the . 

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
	

35 USC § 101

The Applicants argue (p.13): the presently claimed invention was arrived at in view of the problems described above, and it is aimed at shortening the time period required to calculate an appropriate threshold value and ensuring that appropriate settings of the dynamic threshold value calculation method and parameter are made regardless of the experiences of the user (see para. [0005]). Therefore, even if claim 1 included a judicial exception, claim 1 is not "directed to" that judicial exception since any judicial exception is clearly integrated into a practical application.
The above argument related to the judicial exception advantages. 
However, 
1) Improvements in the judicial exception itself is not an improvement in technology;


The Applicants argue (p.14): Similar to the concepts discussed in BASCOM, Applicant's claims include elements that are sufficient to ensure that the claims amount to significantly more than an abstract idea. For example, as discussed below, the claim elements incorporate subject matter that is not taught by the cited references. Thus, while lack of prior art is not proof that a claim is not abstract, lack of prior art is probative that the claim includes an inventive concept.
The Examiner disagrees.
In BASCOM, the court found that an inventive concept can be found in the ordered combination of claim limitations (installation of a filtering tool at a specific
location, remote from the end-users, with customizable filtering features specific to each end user) that transformed the abstract idea of filtering content into particular, practical application of that abstract idea.
However, the current claims do not recite any inventive combination of additional elements that would qualify for “significantly more” like in BASCOM.  

The Applicants argue (p.15): Applicant's claims include elements that amount to significantly more than any abstract idea, including, for example, as recited in claim 1: wherein the processor executes a program stored in a memory to configure the processor to perform the steps of: receiving information regarding … (the remainder of the argument consists of the entire language of Claim 1, after the word “regarding”, comment is added by Examiner).
… the claims presented herein do not recite elements that are well-understood, routine, or conventional.
It is unclear which particular features are argued as significantly more. The Examiner analysis did not identify any features that would not be well-understood and conventional in the art based on the prior art of record. 


35 USC § 103

The Applicants argue (p.21): El Khayat describes condition used to determine whether scaling in or scaling out is necessary. In the claimed invention, it has already been determined that a subject component is to be added or modified, 21Appl. No. 15/759,836TOU-11464Amendment dated December 28, 2020Reply to Office Action of November 3, 2020but the appropriate thresholds used for monitoring that subject component need to be determined. 
The Examiner submits that it is not necessary for the prior art to have the same or similar utility as in the claimed invention per MPEP 2144 IV (The court held “it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant,” and concluded that here a prima facie case was established because “[t]he art provided the motivation to make 
In addition, El Khayat discloses determining appropriate thresholds of performance monitoring for the components as discussed in the rejection.

The Applicants argue (p.22): this disclosure of Nakanoya cannot be combined with El Khayat to arrive at the presently claimed invention. In particular, since El Khayat is directed to determining whether or not scaling in or scaling out should be performed, one of ordinary skill in the art would not attempt to combine El Khayat with Nakanoya absent hindsight reconstruction since the similarity comparison in Nakanoya in not relevant or applicable to El Khayat where the threshold value is used to determine whether or not scaling in or scaling should be performed.
The Examiner respectfully disagrees. 
Firstly, it is not necessary for the prior art to have the same or similar utility as in the claimed invention per MPEP 2144(see above response).
Secondly, in El Khayat, in addition to making a decision whether to scale or not, after a scaling is performed, an evaluation of the scaling action takes place by comparing key performance indicators to threshold values [0084-0086].  A calculated similarity as discussed in Nakanoya would be helpful to one with ordinary skill in the art to evaluate a similarity to these values.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hiromichi Ota et al. (US 2013/0311989) discloses the management server that is configured to manage the service level agreements for the virtual machines, each service level agreement including one or more of attributes. Ota also discloses monitoring events, redundancy of storage components, and dynamic new resource allocations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863